Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *1072and order of this Court dated April 30, 2001 (People v Noezile, 282 AD2d 762 [2001]), affirming a judgment of the County Court, Dutchess County, rendered November 5, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.R, Dickerson, Austin and Barros, JJ., concur.